DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bearing flange (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “minimize friction” in claim 9 is a relative term which renders the claim indefinite. The term “minimize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what threshold of friction would be required to read on “minimize friction”. In addition, there is no reference in which the level of friction can be compared to. As such, this limitation is deemed indefinite. For the purposes of examination, this will be interpreted as “minimize friction enough to allow the movement of the beam relative to the rail”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hensel et al. (PG Pub US 2016/0367256 A1), hereinafter referred to as Hensel.
Regarding claim 1, Hensel discloses:  
Text Document cannot be displayed
An endoscopic surgical instrument (8400 end effector is designed to be used on an endoscopic surgical instrument, see abstract and ¶[0001]-¶[0002]), comprising: 
a distal end (see Exhibit A below) configured to perform an action on tissue (¶0331]); 
a proximal end (see Exhibit A below); 
a beam (280, Fig 85); 
a drive rod (2222, ¶[0331]); and 
at least one rail (8430, Fig 85) supporting at least one bearing (8572, Fig 85; 8572 constrains relative motion of the bearing 8572 to only the desired motion. In addition, 8430 is part of the surgical instrument that 8572 encapsulates and it can be argued that any component within 8572 “supports” 8572), the at least one bearing movable relative to the at least one rail (¶[0333], in particular - “The first and second jaws, 8410, 8440 are simultaneously moved to a closed position {FIG. 86} by advancing the end effector closure sleeve 8572 in the distal direction “DD”.”); wherein 
the distal end of the instrument is configured to receive at least a portion of the beam (beam travels through elongate slot from the proximal end to the distal end; ¶[0331] – “rows on each side of an elongate slot 8454 in the surgical staple cartridge 8450 to accommodate the axial passage of a firing member 8460 therethrough…  A distal firing beam 280 or of the other various types described herein is operably attached to the firing member 8460”), the beam movable longitudinally in response to an action on the drive rod (¶[0331] and ¶[0272] the operation of the drive rod and beam; see ¶[0331] – “Operation of the intermediate firing shaft portion 2222 to drive and retract the distal firing beam 280 was discussed in detail above and will not be repeated for the sake of brevity.”); and wherein 
the at least one rail is shaped and configured to contact the beam tangentially (illustrated Fig 85, rail 8430 contacts beam 280 tangentially) to prevent the beam from buckling as the beam is moved longitudinally (as illustrated, 8430 surrounds 280 and would prevent horizontal buckling movement).

    PNG
    media_image1.png
    532
    1077
    media_image1.png
    Greyscale

Exhibit A is an annotated version of Hensel Fig 86 which illustrates the surgical instrument in a shut position. Annotated are the distal and proximal portions of the surgical instrument of Hensel.

	Regarding claim 2, Hensel discloses: the distal end comprises a first jaw (8410, Fig 86) and a second jaw (8440, Fig 86) configured to move between an open position and an approximated position for performing the action on tissue (¶[0330], emphasis on first sentence).
	Regarding claim 3, Hensel discloses: the distal end comprises (Exhibit A) an anvil (8412, Fig 86) and a cartridge (8450, Fig 85) configured to move between an open position and an approximated position to staple tissue positioned therebetween (¶[0330], emphasis on first sentence).
	Regarding claim 4, Hensel discloses: the at least one rail (8430, Fig 85) comprises a guide surface (8421, Fig 85) configured to act as a guide for the at least one bearing (8421 connects to 8608 which is attached to 8604 which acts as a guide surface for bearing 8572; ¶[0330]; Fig 87).
	Regarding claim 5, Hensel discloses: the at least one rail (8430, Fig 85) comprises a guide surface (8421, Fig 85) configured to act as a guide for the at least one bearing (8421 connects to 8608 which is attached to 8604 which acts as a guide surface for bearing 8572; ¶[0330]; Fig 87), whereby the at least one bearing is configured to transmit forces to the beam (the bearing actuates the jaws which is capable of transmitting a force to the beam) and the rail is configured to prevent the beam from buckling during longitudinal movement (as illustrated, 8430 surrounds 280 and would prevent horizontal buckling movement).
	Regarding claim 6, Hensel discloses: the at least one bearing (8572, Fig 85) is slidable relative to the at least one rail (illustrated in Figs 86-87, the bearing clearly slides relative to the rail), whereby the at least one bearing translates a longitudinal force from the drive rod to the distal end (the bearing actuates the jaws which is a transmission of force from the drive rod to the distal end, all of the components in question are directly or indirectly in contact and transmit forces between each other).
	Regarding claim 7, Hensel discloses: the at least one rail (8430, Fig 85) comprises a guide surface (8421, Fig 85) configured to act as a guide for the at least one bearing (8421 connects to 8608 which is attached to 8604 which acts as a guide surface for bearing 8572; ¶[0330]; Fig 87), whereby the at least one bearing is configured to transmit forces to the beam (the bearing actuates the jaws which is capable of transmitting a force to the beam) and the rail is configured to prevent the beam from buckling during longitudinal movement (as illustrated, 8430 surrounds 280 and would prevent horizontal buckling movement); and wherein the at least one bearing (8572, Fig 85) is slidable relative to the at least one rail (illustrated in Figs 86-87, the bearing clearly slides relative to the rail), whereby the at least one bearing translates a longitudinal force from the drive rod to the distal end (the bearing actuates the jaws which is a transmission of force from the drive rod to the distal end, all of the components in question are directly or indirectly in contact and transmit forces between each other).
Regarding claim 8, Hensel discloses: the at least one bearing (8572, Fig 85) is configured to
prevent the at least one rail from moving away from the beam (as illustrated in Fig 86, the bearing surrounds the rail and would physically prevent the rail from moving away from the beam).
	Regarding claim 9, Hensel discloses: the at least one beam is shaped and configured to minimize friction between the at least one rail and the at least one beam (as demonstrated in Fig 85, the beam passes through the rail, as such it is determined that the friction is low enough to allow passage of the beam through the rail; see the above 35 USC 112 rejection regarding this claim).
	Regarding claim 10, Hensel discloses: the at least one bearing (8572, Fig 85) is mounted onto the at least one rail (Fig 87, the bearing surrounds/is mounted on the rail) and configured to move longitudinally relative to the rail (Figs 86-87 illustrate the longitudinal movement of the bearing relative to the rail).
	Regarding claim 11, Hensel discloses: the at least one bearing (8572, Fig 85) comprises at least one of a recess or a passage (the bearing is pipe shaped with many components passing through the inside), whereby the at least one bearing is mounted onto the at least one rail (Fig 87, the bearing surrounds/is mounted on the rail) and configured to move longitudinally relative to the rail (Figs 86-87 illustrate the longitudinal movement of the bearing relative to the rail).
	Regarding claim 12, Hensel discloses: the at least one bearing is configured to engage the at least one rail (bearing surrounds rail and transmits forces to the drive rod through the actuation of the jaws which transmits forces to the rail, thereby engages the rail) and to move relative to the rail (Figs 86-87 illustrate the longitudinal movement of the bearing relative to the rail); and wherein the at least one bearing comprises a flange (since the drawings and specification fail to provide any guidance on what this flange is, 8582 of Hensel is considered to read on “flange”; alternatively, chassis flange 242 is discloses as being connected to closure tube 260 ¶[0228] which ¶[0333] imports into the disclosed embodiment), whereby the at least one bearing is configured to transfer movement of the rod to the beam (the rod and beam are connected, if the bearing opens/closes the jaw while the beam is partially deployed, movement will be transferred to the beam and the rod.).
	Regarding claim 13, Hensel discloses: the distal end comprises at least one of a clamping mechanism, a stapling mechanism, or a cutting mechanism (8464, Fig 85); and the beam is configured to facilitate movement of the at least one of the clamping mechanism, the stapling mechanism, or the cutting mechanism as the beam moves distally (movement of the beam clearly advances 8460 of which 8464 is part of; ¶[0331]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited. The references contain similar bearing/rail systems, similar buckling support as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW ARDOLINO whose telephone number is (571)272-8176. The examiner can normally be reached Mon-Thu 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.A./Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731